NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN PETER WALTON, III,            )
DOC #T97679,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-2921
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.

Howard L. Dimmig, II, Public Defender,
and Frederick W. Vollrath, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.



SILBERMAN, BLACK, and ATKINSON, JJ., Concur.